Citation Nr: 1029331	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-13 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1965 to November 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from April 2006 and 
September 2008 rating decisions by the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
Veteran requested a Travel Board hearing; he withdrew such 
request in February 2010.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veteran has submitted numerous statements indicating that his 
hearing has deteriorated to a degree that it is unsafe for him to 
continue to perform the requirements of his employment with the 
California Highway Patrol.  A March 2006 treatment report from 
Dr. M. J. B. noted that the Veteran reported he may be a danger 
to himself or others in his work as a police officer, which Dr. 
M. J. B. indicated he believed was probably true.  In addition, 
in a July 2006 letter Dr. J. C. R., an otolaryngologist, 
diagnosed severe binaural high frequency sensorineural hearing 
loss, and opined that due to the Veteran's hearing loss, "it is 
likely that he may not be able to perform duties that require 
good speech comprehension in the presence of background 
[noise]."  It was further opined that the Veteran was 
substantially incapacitated from performing the usual duties of 
his position.  Ultimately, the Veteran retired in July 2006.  

The Veteran was afforded VA audiology examinations in February 
2006 and December 2008, both of which are inadequate for rating 
purposes (and also is now dated).  In Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that a VA audiologist conducting a 
VA audiological evaluation must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  The Court's rationale in requiring an examiner to 
consider the functional effects of a Veteran's hearing loss 
disability involves the potential application of 38 C.F.R. 
§ 3.321(b) in considering whether referral for an extraschedular 
rating is warranted.  Specifically, the Court noted the 
following: "Unlike the rating schedule for hearing loss, 
§ 3.321(b) does not rely exclusively on objective test results to 
determine whether a referral for an extraschedular rating is 
warranted.  The Secretary's policy [requiring VA audiologists to 
describe the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  Id.  
As the Veteran has alleged that hearing loss affects his 
employability (and specifically that he retired early from the 
California Highway Patrol, at least in part, because of his 
hearing loss), consideration of whether referral for an 
extraschedular rating for hearing loss under § 3.321(b) is 
warranted and the VA examinations of record do not adequately 
address this issue.  As the Veteran does not meet the schedular 
criteria for TDIU (See 38 C.F.R. § 4.16(a)), entitlement to TDIU 
on an extraschedular basis is for consideration.  Furthermore, 
such matter is inextricably intertwined with the claim for 
increase, and consideration of TDIU must be deferred pending 
resolution of the increased rating claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran to 
be examined by an otologist or audiologist 
(with audiometric studies) to determine the 
severity of his hearing loss and its impact 
on his occupational and daily living 
functions, as well as the total impact of his 
service-connected disabilities(hearing loss 
and tinnitus) on his employability.  The 
Veteran's claims file (to include this 
remand) must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide opinions responding 
to the following:  
(a) Please discuss the impact of the 
Veteran's hearing loss on his 
occupational and everyday activity 
functioning.  

(b) Please discuss the expected 
impact on employment resulting from 
the Veteran's hearing loss and 
tinnitus, specifically indicating the 
types of employment that would be 
precluded by such disabilities, and 
whether any employment would be 
feasible given the nature and 
severity of the service connected 
disabilities (please provide examples 
of the types of employment, if any, 
that would not be precluded by the 
service connected disabilities.  

The examiner must explain the rationale for 
all opinions.  

2.  The RO should then readjudicate the 
claims (to include whether referral for 
consideration of an extraschedular rating is 
indicated).  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

